Citation Nr: 1726964	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-20 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD), due to military sexual trauma (MST).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD due to MST.  

In October 2014, the Veteran requested that his claim be transferred from the Denver, Colorado, RO to the St. Petersburg, Florida, RO, due to the Veteran's move of residence.  

In October 2016, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the file.  

The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's depression/anxiety and PTSD were originally adjudicated only with respect to service connection for these disorders, under Clemons, the claim must be broadened to include a claim for service connection for any acquired psychiatric disorder.  As such, the Veteran's claim is recharacterized as an acquired psychiatric disorder to include anxiety disorder, depressive disorder and PTSD, as shown on the title page herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board has determined that additional procedural and substantive development is necessary prior to the adjudication of the claim for service connection for an acquired psychiatric disorder, to include PTSD; specifically, to send the Veteran a notification letter informing him of the information and evidence required to substantiate his PTSD claim based on in-service personal assault and MST, to obtain any mental health and/or counseling records from service and to schedule him for a VA mental disorders examination to determine the exact diagnosis(es) and etiology(ies) of all psychiatric disorders found to be present upon examination.  

The Veteran asserts that he currently has an acquired psychiatric disorder, to include PTSD, that is the result of his military service.  Specifically, he made a suicide attempt by taking an overdose of sleeping pills while on leave to marry his pregnant girlfriend he did not love.  He was being pressured by another girlfriend that he did love to leave the pregnant girlfriend and marry her.  He stated he did not know what to do, and as a result, he attempted suicide.  After attempting suicide and his transfer from a private hospital to Fitzsimmons Hospital on base, while hospitalized on the locked psychiatric ward, he stated that he was raped by another serviceman.  He stated that he did not tell anyone except his present wife because he was embarrassed about the situation.  

The Veteran's service records indicated that prior to the suicide attempt when he went home for his marriage, he had begun having difficulty adjusting to Army life.  It was noted that he had managed to have his induction notice postponed because of his resistance to coming into service.  The records also indicated that he had made two suicidal gestures during his three weeks in basic training by attempting to overdose on aspirin.  Evidence of the postponement of induction and the suicide gestures should be obtained, if possible, and associated with the VBMS file.  

The Veteran has been diagnosed with anxiety, depressive disorder and PTSD due to MST.  Additionally, T.B., MD diagnosed the Veteran with PTSD, by MST.  However, he indicated that an examination and opinion should be completed by another psychiatrist in a primary assessment format, as he states he sees the Veteran in a medical coverage only.  

The United States Court of Appeals for the Federal Circuit has observed that 
38 C.F.R. § 3.304(f)(5) (2016) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  

When a veteran's claim is based, at least in part, on reported in-service personal assault/harassment, VA has a heightened notification obligation whereby it must (1) notify him or her of alternative forms of evidence that may serve to corroborate his or her account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the veteran in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi; Gallegos v. Peake, 22 Vet. App. 329 (2008).  The Board acknowledges that the Veteran has not been provided notification of the evidence that may be submitted in support of a claim for service connection for PTSD based upon personal assault.  As a remand is otherwise required in this case, the Board finds that the Veteran should be provided with additional notification and opportunity to provide information regarding the reported in-service assault.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate a PTSD claim based on an in-service personal assault in accordance with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159 (b) and 38 C.F.R. § 3.304(f)(5) (2016).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding the reported in-service stressor(s).  

2.  Attempt to obtain copies of inservice mental health and/or counseling records pertaining to the Veteran.

3.  Copies of updated treatment records, VA and non-VA, should be obtained and associated with the claims folder.  

4.  Following completion of the above, the Veteran should be afforded a VA mental disorders examination to evaluate the current nature and etiology of his psychiatric disorder(s).  The Veteran's claims file should be made available to the examiner for review in connection with the examination.  The examiner is requested to provide responses to each directive below.  

(a) For each current acquired psychiatric diagnosis, including the diagnosed anxiety and depression, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder began in service or is otherwise related to a disease, injury or stressor in service, to include treatment for and purported in-service personal assault.  The examiner should address the suicide gestures during basic training and the suicide attempt while on leave to get married.  

(b) If the Veteran has a current diagnosis of PTSD, the examiner must state whether or not an in-service stressor is sufficient to support the diagnosis of PTSD and identify the stressor(s).  

The examiner should take into consideration the statements made by the Veteran, to include his hearing testimony, and alleged reported stressors.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

5.  Thereafter, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2016). 

6.  After the requested development has been completed, the AOJ should review and readjudicate the merits of the claim, to specifically include consideration of entitlement to service connection for an acquired psychiatric disorder due to MST, based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

